Case 1:20-cv-00247-TH-ZJH Document 19 Filed 09/16/21 Page 1 of 2 PageID #: 49




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

PAUL THOMAS SHAW                                    §

VS.                                                 §                 CIVIL ACTION NO. 1:20cv247

MAURICE VILLASANA, ET AL.                           §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Paul Thomas Shaw, formerly an inmate at the Jefferson County Correctional

Facility, proceeding pro se, brought this civil rights suit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing this action without prejudice.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

        The report and recommendation was based on plaintiff’s failure to pay an initial partial filing

fee, as ordered. While plaintiff subsequently demonstrated good cause for his failure to comply with

the order, a recent order sent to plaintiff was returned to the court as undeliverable with the notation

that plaintiff has been released or is no longer at the facility. A visit to the website for the Sheriff’s

Office of Jefferson County confirmed that plaintiff is no longer confined at the facility. See

https://co.jefferson.tx.us/InmateSearch/. Plaintiff, however, has not provided the court with a current
Case 1:20-cv-00247-TH-ZJH Document 19 Filed 09/16/21 Page 2 of 2 PageID #: 50




address at which he may be contacted.        Therefore, plaintiff has prevented the court from

communicating with him. Thus, the action should be dismissed for want of prosecution pursuant

to FED. R. CIV. P. 41(b).

                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED to the extent it recommended dismissal. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendations.


       SIGNED this the 16 day of September, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
